Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-13 are objected to because of the following informalities:  In line 1, “A method” appears to be “The method”.  Appropriate correction is required.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claim or specification needs to limit the medium to non-transitory subject matter for computer readable medium claims.  Computer readable medium are not acceptable alone in the claim.  The specification has to explicitly recite that the medium is only storage mediums (RAM, ROM, disk only) and cannot be an open ended statement that merely list some examples of storage mediums.  Open ended statement is not a clear definition.  It is suggested that claim 15 should include the following language.  "a non-transitory computer readable medium..."
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this 

Remarks
The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grajcar (US 2017/0290124 A1, hereinafter referred to as Grajcar).
Regarding claim 1, Grajcar discloses a method of emitting light from one or more light emitting elements (38 in Figs. 1, 5, and 84, 86, 88 in Fig. 6) each controllable to emit respective light, the method comprising: 
emitting a first time period of photopic light (second to last feeding period around 10.5 hr., Fig. 7), 
followed by emitting a first time period of scotopic light (second to last digesting period around 12.0 hr., Fig. 7), 
followed by emitting a second time period of photopic light (last feeding period around 13.5 hr., Fig. 7), and 
followed by emitting a second time period of scotopic light (night period starting at 16.5 hr., Fig. 7); 
wherein a first transition from the first time period of photopic light to the first time period of scotopic light is different compared to a second transition from the second time period of photopic light to the second time period of scotopic light (period from 10.5 hr. to 12.0 hr. is different compared to 13.5 hr. to 16.5 hr., Fig. 7), and/or wherein a third transition from the first time period of scotopic light to the second time period of photopic light is different compared to 
	wherein the photopic light and the scotopic light (paragraphs [0024], [0033]) result in photopic vision (e.g. blue, paragraphs [0033], [0041]) and scotopic vision (red or white with dimmer, paragraphs [0008], [0024], [0031], [0034]) respectively.
Regarding claim 2, Grajcar discloses the method according to claim 1, wherein the first transition occurs over a first transition time period (decreasing line between 10.5 and 12.0 hr) and the second transition occurs over a second, different transition time period (decreasing line between 13.5 and 16.5 hr) and/or the third transition occurs over a third transition time period (increasing line between 12.0 and 13.5 hr) and the fourth transition occurs over a fourth, different transition time period (increasing line between 1.5 and 4.5 hr).
Regarding claim 3, Grajcar discloses the method according to claim 2, wherein the second transition time period is greater than the first transition time period (16.5-13.5 hr > 12.0-10.5 hr) and/or the fourth transition time period is greater than the third transition time period (16.5-4.5 hr > 13.5-12.0 hr).
Regarding claim 4, Grajcar discloses the method according to claim 1, wherein the first transition comprises light of a first intensity profile and the second transition comprises light of a second, different intensity profile (see paragraphs [0034]-[0038], Fig. 7).
Regarding claim 5, Grajcar discloses the method according to claim 1, wherein the first transition comprises light of a first spectral profile and the second transition comprises light of a second, different spectral profile (see paragraphs [0034]-[0038], Fig. 7).

Regarding claim 7, Grajcar discloses the method according to claim 6, wherein the second time period of scotopic light is emitted once per light cycle (paragraph [0030]-[0031]).
Regarding claim 8, Grajcar discloses the method according to claim 6, wherein the light cycle is emitted over a time period of one day (paragraph [0030]-[0031]).
Regarding claim 9, Grajcar discloses the method according to claim 1, wherein the second time period of scotopic light (16.5 hr) is greater than the first time period of scotopic light (12.0 hr) and/or the first and second time periods of photopic light (10.5, 13.5 hr, Fig. 7).
Regarding claim 10, Grajcar discloses the method according to claim 1, wherein the time periods are programmable by an end-user (paragraph [0031]-[0031]).
Regarding claim 11, Grajcar discloses the method according to claim 1, wherein the photopic light and scotopic light respectively result in human photopic vision (e.g. blue) and scotopic vision (white with dimmer)(paragraphs [0008], [0031]-[0034], [0041]) and provide an illuminance above 30 lx and an illumination below a few lux, respectively (intended, see paragraphs [0002], [0005], [0028], [0032]).
Regarding claim 12, Grajcar discloses the method according to claim 1, wherein the photopic light and scotopic light respectively result in chicken photopic vision (e.g. blue) and scotopic vision (red)(paragraphs [0008], [0031]-[0034], [0041]).

Regarding claim 14, Grajcar discloses a lighting system comprising one or more light emitting elements (38 in Figs. 1, 5, and 84, 86, 88 in Fig. 6) each controllable to emit respective light (paragraphs [0025] - [0027]) and configured to: 
emit a first time period of photopic light (second to last feeding period around 10.5 hr., Fig. 7), 
followed by emitting a first time period of scotopic light (second to last digesting period around 12.0 hr., Fig. 7), 
followed by emitting a second time period of photopic light (last feeding period around 13.5 hr., Fig. 7), and 
followed by emitting a second time period of scotopic light (night period starting at 16.5 hr., Fig. 7); 
wherein a first transition from the first time period of photopic light to the first time period of scotopic light is different compared to a second transition from the second time period of photopic light to the second time period of scotopic light (period from 10.5 hr. to 12.0 hr. is different compared to 13.5 hr. to 16.5 hr., Fig. 7), and/or wherein a third transition from the first time period of scotopic light to the second time period of photopic light is different compared to a fourth transition from the second time period of scotopic light to the first time period of photopic light (period from 12.0 hr. to 13.5 hr. is different compared to 16.5 hr. to 10.5 hr. of next cycle, Fig. 7) or a third time period of photopic light (first feeding period around 4.5 hr., Fig. 7), and 

Regarding claim 15, Grajcar discloses a computer program product comprising code embodied on computer-readable storage (114) and configured so as when run on one or more processing units (113) of a control system (108) to control one or more light emitting elements to perform operations (paragraph [0030] – [0033]) in accordance with claim 1.

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  See prior arts/references listed on the PTO-892 form attached.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL D CHANG/            Primary Examiner, Art Unit 2844